DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-30 are currently pending. Claims 1-15 have been canceled. Claims 16, 18, 25-27 and 29 have been amended.
Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  Claims 16 and 20 recite the term “stronger”, which is a term of degree. It is not clear what makes the electron-donor group stronger than the thermocleavable group in the infrared absorbing compound. It is not clear what makes the electron-donor group stronger than the M9 .  Appropriate correction is required. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stronger” in claims 26 and 27 is a relative term which renders the claim indefinite. The term “stronger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what makes the electron-donor group stronger than the thermocleavable group in the infrared absorbing compound. Appropriate correction is required.
Claims 28-30 depend on claim 27; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Andriessen et al. (EP 1614541 A2; Loccufier).
Regarding claims 16-25, Andriessen et al. teach a lithographic printing plate precursor (see abstract, claims and examples) comprising a support [0009] and a coating comprising (i) a photopolymerizable layer ([0013 & 0021-0024]) comprising a polymerisable compound [0022-0023] and a photoinitiator [0024], and a toplayer above the photopolymerizable layer. The top layer (coating) comprises an infrared absorbing compound  ( infrared absorbing agent; [0014-0019 & 0064-0068]) forms a print-out image upon exposure to IR radiation, wherein the print-out image is characterized by a CIE 1976 color distance ΔΕ of at least 2 [0033-0036]. The coating is capable of being developed on-press with dampening liquid and/or ink [0080].  The infrared absorbing dyes of Formulas II, III, and IV [0064-0066]: 
    PNG
    media_image1.png
    401
    513
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    144
    576
    media_image2.png
    Greyscale
meeting the limitation of Formulas I, II, III and IV as instantly claimed. The infrared absorbing dye [0068] is the following: IRD-004: 
    PNG
    media_image3.png
    176
    381
    media_image3.png
    Greyscale
( meeting the limitation of formula VII as instantly claimed) .
Further regards to claim 16, Andriessen et al. teach the top layer (coating)  has a thickness of 0.80 g/m2 [0093-0095] , which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2.
Also, one of ordinary skill in the art would recognize that invention of Andriessen et al. teach a topcoat having a dry thickness between 0.80 g/m2 and 2.0 g/m2 which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. Furthermore, it is noted that a coating having a thickness between  of 0.80 g/m2 and 2.0 g/m2 and a coating having a thickness between of 0.1 g/m2 and 1.75 g/m2 are closely related, and therefore would be expected to perform in the same manner. The same results of the coating having a thickness between of 0.1 g/m2 and 1.75 g/m2 as would be expected from the coating having a thickness between  of 0.80 g/m2 and 2.0 g/m2.   Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
Furthermore, it is noted that the infrared absorbing (IR) dye of Andriessen et al. and the instant claims are the same. The feature of “comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transform into an electron-donor group that is a stronger electron-donor than the thermocleavable group” as recited in claim 16 is inherent in the IR dye. As well as, the feature of “having a main absorption in the IR wavelength of the electromagnetic spectrum before exposure to heat and/or IR radiation and absorbs more light in the visible wavelength range of the electromagnetic spectrum after exposure to heat and/or IR radiation” as recited in claim 19 is inherent in the IR dye. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the infrared absorbing (IR) dye of Andriessen et al. comprises a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-door group that is a stronger electron-donor than the thermocleavable group as that of the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
It is further noted that the instant claims recite “capable of” language, which is only functional language. Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004). Halliburton Energy Servs., 514 F.3d at 1255.
Also, the instant claims recite “optional” limitations, which are not given patentable weight. The claim language is not required in the product and/or process of the instant claims. 
The claim language “such that an integrated light absorption of the dye between 350 to 750 nm increases” is intended-use language. In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Regarding claim 26, Andriessen et al. teach a method for making a printing plate precursor (see abstract, claims and examples) comprising the steps of: coating a support [0069-0075] with: (i) a photopolymerizable layer ([0013 & 0021-0024]) comprising (i) a polymerisable compound [0022-0023] and a photoinitiator [0024], and (ii) a top layer above the photopolymerizable layer to provide a precursor (examples)  and drying the precursor [0076-0081]. The top layer (coating)  has a thickness of 0.80 g/m2 [0093-0095] , which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. Also, the top layer comprises an infrared absorbing compound (infrared absorbing agent; [0014-0019 & 0064-0068]) that forms a print-out image upon exposure to IR radiation ( infrared  light)  between 10 mJ/cm2 and 150 mJ/cm2 (20 to 250 mJ/cm2 , [0033, 0064-0077 and examples]).
Also, one of ordinary skill in the art would recognize that invention of Andriessen et al. teach a topcoat having a dry thickness between 0.80 g/m2 and 2.0 g/m2 which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. Furthermore, it is noted that a coating having a thickness between  of 0.80 g/m2 and 2.0 g/m2 and a coating having a thickness between of 0.1 g/m2 and 1.75 g/m2 are closely related, and therefore would be expected to perform in the same manner. The same results of the coating having a thickness between of 0.1 g/m2 and 1.75 g/m2 as would be expected from the coating having a thickness between  of 0.80 g/m2 and 2.0 g/m2.   Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
Furthermore, it is noted that the infrared absorbing (IR) dye of Andriessen et al. and the instant claims are the same. The feature of “comprising a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-door group that is a stronger electron-donor than the thermocleavable group” as recited in claim 26 is inherent in the IR dye. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the infrared absorbing (IR) dye of Andriessen et al. comprises a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-door group that is a stronger electron-donor than the thermocleavable group as that of the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Regarding claims 27-30, Andriessen et al. teach a method for making a printing plate precursor (see abstract, claims and examples) comprising image-wise exposing  a lithographic printing plate precursor to heat and/or IR radiation having an energy density of 20 to 250 mJ/cm2 [0077] to form a lithographic image comprising image areas and non-image areas and to induce a color change between the image areas and non-image areas of at least 2 ( see clams and [0076-0078]) ; and developing the exposed precursor by mounting the precursor on a plate cylinder of a lithographic printing press and rotating the plate cylinder while feeding dampening liquid and/or ink to the precursor [0080], wherein the lithographic printing plate precursor comprises a support [0073-0075] and  a photopolymerizable layer ([0013 & 0021-0024]) comprising a polymerisable compound [0022-0023] and a photoinitiator [0024], and a top layer above the photopolymerizable layer( examples). The top layer (coating)  has a thickness of 0.80 g/m2 [0093-0095] , which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. The top layer (coating) comprises an infrared absorbing compound (infrared absorbing agent; [0014-0019 & 0064-0068]) that forms a print-out image upon exposure to IR radiation ( infrared  light)  between 10 mJ/cm2 and 150 mJ/cm2 (20 to 250 mJ/cm2, [0033, 0064-0077 and examples]).
Also, one of ordinary skill in the art would recognize that invention of Andriessen et al. teach a topcoat having a dry thickness between 0.80 g/m2 and 2.0 g/m2 which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. Furthermore, it is noted that a coating having a thickness between  of 0.80 g/m2 and 2.0 g/m2 and a coating having a thickness between of 0.1 g/m2 and 1.75 g/m2 are closely related, and therefore would be expected to perform in the same manner. The same results of the coating having a thickness between of 0.1 g/m2 and 1.75 g/m2 as would be expected from the coating having a thickness between  of 0.80 g/m2 and 2.0 g/m2.   Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
Furthermore, it is noted that the infrared absorbing (IR) dye of Andriessen et al. and the instant claims are the same. The feature of “comprising a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-door group that is a stronger electron-donor than the thermocleavable group” as recited in claim 26 is inherent in the IR dye. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the infrared absorbing (IR) dye of Andriessen et al. comprises a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-door group that is a stronger electron-donor than the thermocleavable group as that of the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
It is further noted that the instant claims recite “capable of” language, which is only functional language. Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004). Halliburton Energy Servs., 514 F.3d at 1255.
Also, the instant claims recite “optional” limitations, which are not given patentable weight. The claim language is not required in the product and/or process of the instant claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 17/055,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘241 have claims drawn to a lithographic printing plate precursor comprising a support and a coating comprising (i)a photopolymerizable layer comprising a polymerisable compound and a photoinitiator ( see claims 27 of the instant claims), and a top layer above the photopolymerizable layer; wherein the top layer comprises an infrared absorbing compound capable of forming a print-out image upon exposure to heat and/or IR radiation. One of ordinary skilled in the art would recognize that the printing plate precursor of the instant claims and copending application ‘241 are obvious variant of each other. 
The present claims indicated above also cover the methods which overlap the claims of copending Application No. 17/055,241, and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lenaerts et al. (US 2016/026390 A1; see abstract, claims and examples) teach a lithographic printing plate precursor as instantly claimed. Also, Vermeersch et al. (US 2008/0311524; abstract, claims and examples) explicitly teach a method for making a lithographic printing plate precursor and a printing plate precursor comprising a support, a composting comprising a photopolymerizable layer comprising a polymerisable compound and a photoinitiator, and a toplayer (OC layer; Table 2) above the photopolymerizable layer having a thickness of 0.80 g/m2.
Response to Arguments
Applicant’s arguments, see pages 18-21, filed 06/21/2022, with respect to claim(s) 16, 17, 19-22, 26-27 and 30 have been fully considered and are persuasive due to claims amendments. The 35 U.S.C. 102(a)(1) as being anticipated by Aizu Kohei et al. (EP 3184590 A1; Aizu) has been withdrawn. 
Applicant’s arguments, see pages 21-22, filed 06/21/2022, with respect to the rejection(s) of claim(s) 27-30 under 35 U.S.C. 102(a)(1) as being anticipated by Andriessen et al. (EP 1614541 A2) have been fully considered and are persuasive due to claims amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Andriessen et al. (EP 1614541 A2).
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:
A) Applicant respectfully disagrees that Loccufier et al. discloses the claimed method for making a printing plate. Applicant has amended claim 27 to require the toplayer has a thickness between 0.1 g/m2 and 1.75 g/m2 and comprises an infrared absorbing compound comprising a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-door group that is a stronger electron-donor than the thermocleavable group, and the infrared absorbing compound forms a print-out image upon exposure to IR radiation between 10 mJ/cm2 and 150 mJ/cm2. Loccufier et al. does not disclose that the toplayer has at thickness between 0.1 g/m2 and 1.75 g/m2.  Loccufier et al. does not disclose or reasonable suggests (i) that the toplayer has a thickness between 0.1 g/m2 and 1.75 g/m2, and (ii) that the infrared absorbing compound forms a printing out image upon exposure to IR radiation between 10 mJ/cm2 and 150 mJ/cm2.
A) Examiner respectfully disagrees Loccufier et al. does not disclose or reasonable suggests (i) that the toplayer has a thickness between 0.1 g/m2 and 1.75 g/m2, and (ii) that the infrared absorbing compound forms a printing out image upon exposure to IR radiation between 10 mJ/cm2 and 150 mJ/cm2. It is noted that present claims have been amended to recite new limitations. 
 The top layer (coating) of Loccufier et al. has a thickness of 0.80 g/m2 [0093-0095] , which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. Also, the top layer comprises an infrared absorbing compound (infrared absorbing agent; [0014-0019 & 0064-0068]) that forms a print-out image upon exposure to IR radiation ( infrared  light)  between 10 mJ/cm2 and 150 mJ/cm2 (encompassing the range of 20 to 250 mJ/cm2 , [0033, 0064-0077 and examples]).
Therefore, one of ordinary skill in the art would recognize that invention of Andriessen et al. teach a topcoat having a dry thickness between 0.80 g/m2 and 2.0 g/m2 which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. Furthermore, it is noted that a coating having a thickness between  of 0.80 g/m2 and 2.0 g/m2 and a coating having a thickness between of 0.1 g/m2 and 1.75 g/m2 are closely related, and therefore would be expected to perform in the same manner. The same results of the coating having a thickness between of 0.1 g/m2 and 1.75 g/m2 as would be expected from the coating having a thickness between  of 0.80 g/m2 and 2.0 g/m2.   Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
Furthermore, it is noted that the infrared absorbing (IR) dye of Andriessen et al. and the instant claims are the same. The feature of “comprising a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-door group that is a stronger electron-donor than the thermocleavable group” as recited in claim 26 is inherent in the IR dye. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the infrared absorbing (IR) dye of Andriessen et al. comprises a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-door group that is a stronger electron-donor than the thermocleavable group as that of the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Examiner respectfully disagrees that applicant has unexpectedly discovered that a toplayer having a total dry weight  comprised 0.1 g/m2 and 1.75 g/m2, results in a very high visual contrast. It is noted that the toplayer recited by Loccufier et al.  (Andriessen et al.) and the instant claims are the same. See citations above. The toplayer of independent claims 16, 25 and 26 only require a top layer having a thickness between 0.1 g/m2 and 1.75 g/m2, and comprises an infrared absorbing compound which comprises a thermocleavable group which , upon exposure to heat and/or IR radiation, transform into an electron-donor group that is stronger electron-donor than the thermocleavable group, and the infrared absorbing compound forms a print-out image upon exposure to heat and/or IR radiation between 10 mJ/cm2 and 150 mJ/cm2.
Independent claims 16, 25 and 26 broadly recite a toplayer and infrared absorbing compound. Nonetheless, the toplayer of  Loccufier et al. (Andriessen et al.) is above the photopolymerizable layer ( examples) . The top layer (coating) comprises an infrared absorbing compound  ( infrared absorbing agent; [0014-0019 & 0064-0068]) that forms a print-out image upon exposure to IR radiation, wherein the print-out image is characterized by a CIE 1976 color distance ΔΕ of at least 2 [0033-0036]. The top layer (coating) of Loccufier et al.  has a thickness of 0.80 g/m2 [0093-0095] , which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. Also, the top layer comprises an infrared absorbing compound (infrared absorbing agent; [0014-0019 & 0064-0068]) that forms a print-out image upon exposure to IR radiation ( infrared  light)  between 10 mJ/cm2 and 150 mJ/cm2 (encompassing the range of 20 to 250 mJ/cm2 , [0033, 0064-0077 and examples]). Loccufier et al. (Andriessen et al.) recognize that lithographic printing plate precursor comprising the toplayer having infrared absorbing compound provides  a print-out image with high contrast. Therefore, the both the instant claims and Loccufier et al. (Andriessen et al.) have  unexpectedly discovered that a toplayer having a total dry weight   comprised 0.1 g/m2 and 1.75 g/m2, results in a very high visual contrast.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., very high visual contrast, clear print out image, suppression of the print out image, thermochromic dye) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained. 
B) Applicant requests that the provisional obviousness-type double patenting rejection based on the ‘241 application be held in abeyance.
B) Therefore, the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722